Citation Nr: 1410990	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-03  815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to August 1, 1993; from June 1996 to March 1997; from May 1997 to September 1997; and from December 2001 to December 2001.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a low back condition and residuals of a right knee injury.  The Jackson, Mississippi, RO has assumed the role of the agency of original jurisdiction in this appeal. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in December 2013.  A transcript of this hearing has been associated with the claims folder.

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

It appear that records reviewed by the VA medical examiner in his November 2012 examination report are not included as part of the claims folder.  The examination report notes review of "09/1986 and 09/1988 negative history and physical."  While a September 1986 Report of Medical History and a September 1986 Report of Medical Examination are currently of record, neither a September 1988 Report of Medical History nor Report of Medical Examination are associated with the claims folder.  It is unclear if the September 1988 references is a typographical error and is a reference to the September 1986.  On remand, the RO or AMC should make appropriate efforts to ensure all service treatment records are associated with the claims file.  

In addition, the examiner had reviewed a March 2010 VA primary care initial evaluation related to the Veteran's degenerative joint disease (DJD) of the spine, and an April 2012 VA primary care evaluation that included an examination of the back.  On remand, the RO or AMC should make appropriate efforts to obtain copies of these VA treatment records.  

At his hearing, the Veteran testified that he received treatment for both his low back disability from 2002, and his right knee disability from Dr. Drummond, a private physician.  Treatment records from Dr. Drummond are not associated with the claims folder.  He also testified that he received treatment from Dr. Garland, a private physician, for his low back disability and that he provided records to the VA, and Dr. Dallam. had also treated him for his low back disability.  These private records are not associated with the claims folder.  On remand, the RO or AMC should provide a release form to ensure that all pertinent private treatment records are associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC should obtain copies of any outstanding service treatment records.  In particular, the RO or AMC should make efforts to locate any Report of Medical History and/or Report of Medical Examination dated in 
September 1988.  The RO or AMC should document all attempts to locate these records.  

2. The RO or AMC should ensure all VA treatment records have been associated with the claims file to the extent possible, to include the March 2010 VA primary care initial evaluation related to the Veteran's degenerative joint disease (DJD) of the spine, and the April 2012 VA primary care evaluation with examination of the back.

3. The RO or AMC should obtain all outstanding VA treatment records since October 2012.

4. The RO or AMC should take appropriate steps to obtain all available private treatment records from Dr. Drummond, Dr. Garland, and Dr. Dallam, to include securing the necessary releases, and associate them with the claims folder.  

5. The RO or AMC should thereafter readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


